DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. U.S. Patent Publication No. 8,810,524 (hereinafter Rosenberg) in view of Lee et al. U.S. Patent Publication No. 2018/0129853 (hereinafter Lee) and Lai U.S. Patent Publication No. 2010/0123655 (hereinafter Lai).
Consider claim 1, Rosenberg teaches a mobile terminal, comprising: a first display panel, wherein the first display panel is a piece (Figure 6, 108(1)); a second display panel, wherein the second display panel is disposed facing away from the first display panel, and the second display panel is a piece (Figure 6, 108(2); a recognition module, wherein the recognition module is disposed between the first display panel and the second display panel (Figure 6, 106(1) and 106(2) in between 108(1) and 108(2)). Rosenberg teaches in column 5, lines 9-15 that touch sensor 106 may comprise optical technology and thus the panels should be transparent when using optical technology in order to transmit light.
Rosenberg does not appear to specifically disclose panel is a transparent piece and recognize biometric information input on the first display panel and/or the second display panel.
However, in a related field of endeavor, Lee teaches a first display 1310 and second display 1320 in figure 13a with fingerprint sensors 1311 and 1321 and further teaches panel is a transparent piece and recognize biometric information input on the first display panel and/or the second display panel. (Figure 2b and [0086]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a transparent panel as taught by Lee so that a predetermined amount or more of light penetrates, and the touch sensor may be arranged on the rear surface of the corresponding transparent or translucent area to acquire a user's fingerprint image. In addition, a user interface associated with a fingerprint recognition function may be displayed as mentioned in [0086]. Furthermore, when the user is authenticated using a fingerprint sensor, the electronic device may keep higher security as compared to user authentication using a password input as mentioned in [0004].
Rosenberg and Lee do not appear to specifically disclose a first transparent piece; a second transparent piece; a light adjustment piece, wherein the light adjustment piece is disposed between the first panel and the second panel, and is configured to reflect light entering from the first panel and the second panel to the recognition module; wherein the recognition module is configured to receive the light reflected by the light adjustment piece and use the light reflected by the light adjustment piece to recognize finger information input on the first panel and/or the second panel.
However, in a related field of endeavor, Lai teaches a computer input device (abstract) and further teaches a first transparent piece (Figure 4, first 210); a second transparent piece (Figure 4, second 210); a light adjustment piece, wherein the light adjustment piece is disposed between the first panel and the second panel (Figure 4, 130, 150, 170 between first 210 and second 210), and is configured to reflect light entering from the first panel and the second panel to the recognition module (reflect to 160 and 1121); wherein the recognition module is configured to receive the light reflected by the light adjustment piece (Figure 4, see the light path from finger reflected by 130,150,170 into 160 and 1121. Figure 4, optical sensor 112) and use the light reflected by the light adjustment piece to recognize finger information input on the first panel and/or the second panel (Figure 4, see fingers and optical sensor 112).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to sense optically from two surfaces as taught by Lai with the benefit that the optical trace detecting module disclosed in figure 4 utilizes a modular design of a single optical sensor combined with different types of incorporated light paths. Therefore, the optical trace detecting module can use many different sampling times of signals, and can use sensing beams having different wavelengths, so as to obtain the function of signal retrieving and displacement calculating of more than two signals. The volume of the optical trace detecting module is significantly reduced and the process is simplified, so the objectives of thinning, lowering the manufacturing cost, and improving the assembly are achieved as suggested by Lai in [0043].

    PNG
    media_image1.png
    837
    1049
    media_image1.png
    Greyscale

Consider claim 2, Rosenberg, Lee and Lai teach all the limitations of claim 1. In addition, Rosenberg teaches first display panel and second display panel (Figure 6, 108 (1) and (2)). Furthermore, Lai teaches the light adjustment piece comprises a first reflection surface and a second reflection surface (See annotated figure above, 1st and 2nd), the first reflection surface is obliquely disposed toward the first panel (1st and 210), the first reflection surface reflects light entering from the first panel to the recognition module (see the light beam trajectory; recognition module 1121), the second reflection surface is obliquely disposed toward the second panel (2nd and 210), and the second reflection surface reflects light entering from the second display panel to the recognition module (see the light beam trajectory; recognition module 1121).

Consider claim 3, Rosenberg, Lee and Lai teach all the limitations of claim 2. In addition, Lai teaches a reflective material layer is disposed on each of the first reflection surface and the second reflection surface (reflective material layer on 1st and 2nd in order to reflect).

Consider claim 5, Rosenberg, Lee and Lai teach all the limitations of claim 3. In addition, Lai teaches a transparent material layer is disposed on each of the reflective material layers of the first reflection surface and the second reflection surface (Figure 4, transparent 210 on reflective surfaces).

Consider claim 6, Rosenberg, Lee and Lai teach all the limitations of claim 5. In addition, Lai teaches the transparent material layer is made of glass (Figures 1, 4 and [0023], glass).

Consider claim 7, Rosenberg, Lee and Lai teach all the limitations of claim 2. In addition, Lai teaches the light adjustment piece further comprises a bottom surface (annotated figure above, B), and the first reflection surface, the bottom surface, and the second reflection surface are connected in sequence (1st, B and 2nd).

Consider claim 8, Rosenberg, Lee and Lai teach all the limitations of claim 7. In addition, Lai teaches the first reflection surface, the bottom surface, and the second reflection surface form an isosceles triangle (1st, B and 2nd ).

Consider claim 9, Rosenberg, Lee and Lai teach all the limitations of claim 2. In addition, Lai teaches a hollow structure is formed between the first reflection surface and the second reflection surface (Figure 4, hollow structure between 1st and 2nd (e.g. see the area where the light beams are travelling from 170 to 1121)), or a filling material is disposed between the first reflection surface and the second reflection surface.

Consider claim 11, Rosenberg, Lee and Lai teach all the limitations of claim 1.
Rosenberg does not appear to specifically disclose the recognition module is a fingerprint recognition module.
However, Lee teaches the recognition module is a fingerprint recognition module [0086].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to recognize fingerprint as taught by Lee with the benefit that a user interface associated with a fingerprint recognition function may be displayed as mentioned in [0086]. In addition, when the user is authenticated using a fingerprint sensor, the electronic device may keep higher security as compared to user authentication using a password input as mentioned in [0004].

Consider claim 12, Rosenberg, Lee and Lai teach all the limitations of claim 11. In addition, Rosenberg teaches first display panel and second display panel (Figure 6, 108 (1) and (2)). Furthermore, Lai teaches the recognition module comprises an optical lens and a sensor (Figure 4, 1121 and 160), and the optical lens and the sensor are disposed between the first panel and the second panel (Figure 4, 1121 and 160 between elements 210); and the light adjustment piece is configured to reflect the light entering from the first panel and the second panel to the optical lens (See light travel paths). Moreover, Lee teaches a fingerprint recognition sensor [0086]. 

Consider claim 15, Rosenberg, Lee and Lai teach all the limitations of claim 2. In addition, Rosenberg teaches first display panel and second display panel (Figure 6, 108 (1) and (2)).  Furthermore, Lai teaches wherein the recognition module comprises an optical lens and a finger sensor (Figure 4, 1121 and 160); the optical lens and the finger sensor are disposed between the first panel and the second panel (Figure 4, 1121 and 160 between elements 210); the optical lens has an area larger than a projected area of the first reflection surface on a plane where the optical lens is located (see reflection rays and optical lens 160), and larger than a projected area of the second reflection surface on the plane where the optical lens is located (see reflection rays and optical lens 160).
Rosenberg does not appear to specifically disclose fingerprint sensor.
However, Lee teaches fingerprint sensor [0086].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to recognize fingerprint as taught by Lee with the benefit that a user interface associated with a fingerprint recognition function may be displayed as mentioned in [0086]. In addition, when the user is authenticated using a fingerprint sensor, the electronic device may keep higher security as compared to user authentication using a password input as mentioned in [0004].

Consider claim 16, Rosenberg, Lee and Lai teach all the limitations of claim 1. In addition, Rosenberg teaches first display panel and second display panel (Figure 6, 108 (1) and (2)).
Rosenberg does not appear to disclose OLED.
However, Lee teaches OLED in [0052].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide OLED since OLED display is a self-luminance type display panel. In addition, OLED can be flexible as suggested in [0052].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Lee and Lai as applied to claim 3 above, and further in view of  Campbell et al. U.S. Patent Publication No. 2012/0138778 (hereinafter Campbell).
Consider claim 4, Rosenberg, Lee and Lai teach all the limitations of claim 3. 
Lai does not appear to specifically disclose the reflective material layer is made of aluminum or mercury.
However, in a related field of endeavor, Campbell teaches an optical navigation device (abstract) and further teaches the reflective material layer is made of aluminum or mercury [0039].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide aluminum as a layer as taught by Campbell in order to increase reflectivity as suggested in [0039]. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Lee and Lai as applied to claim 9 above, and further in view of Ryu et al. U.S. Patent Publication No. 2018/0190710 (hereinafter Ryu).
Consider claim 10, Rosenberg, Lee and Lai teach all the limitations of claim 9. 
Lai does not appear to specifically disclose the filling material is resin.  
However, in a related field of endeavor, Ryu teaches an optical imaging sensor (abstract) and further teaches the filling material is resin (Figures 1-2 and [0046], LT).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide resin as taught by Ryu since resin can be transparent as suggested in [0046].

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Lee and Lai as applied to claim 1 above, and further in view of Zhou et al. U.S. Patent Publication No. 2020/0209917 (hereinafter Zhou).
Consider claim 13, Rosenberg, Lee and Lai teach all the limitations of claim 1.
Rosenberg does not appear to specifically disclose obtaining a recognition result by the recognition module in recognizing current biometric information input; when the recognition result indicates successful recognition, determining a target display panel to which the biometric information input is applied, wherein the target display panel is one of the first display panel and the second display panel; and performing an operation function corresponding to successful recognition on the target display panel.
However, in a related field of endeavor, Zhou teaches an unlocking control method (abstract), and further teaches obtaining a recognition result by the recognition module in recognizing current biometric information input ([0033] and figures 1a-b, the first sub-screen and the second sub-screen may be used independently, and of course, may be displayed or unlocked independently. [0053], biometric recognition) ; when the recognition result indicates successful recognition, determining a target display panel to which the biometric information input is applied ([0033], unlocked independently), wherein the target display panel is one of the first display panel and the second display panel ([0033], first and second sub-screens); and performing an operation function corresponding to successful recognition on the target display panel ([0033], unlocking).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to perform biometric recognition as taught by Zhou with the benefit that each of the first sub-screen and the second sub-screen may be used independently, and of course, may be displayed or unlocked independently as suggested by Zhou in [0033].

Consider claim 14, Rosenberg, Lee, Lai and Zhou teach all the limitations of claim 1. In addition, Lai teaches so that the light emitted by the target panel is blocked by a biological body and then reflected to the target panel (Figure 4, light from 141 blocked by finger and then reflected to 142), and the light adjustment piece reflects light entering from the target panel to the recognition module (Figure 4, light reflected by 170 to recognition module 1121). Moreover, Zhou teaches before the obtaining a recognition result by the recognition module of in recognizing current biometric information input, further comprising: controlling the target display panel to which the biometric information input is applied to emit light ([0047], bright screen waited to be unlocked).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Lee and Lai as applied to claim 1 above, and further in view of Wang et al. CN106203407A (hereinafter Wang, see English translation provided by Applicant on 12/30/2021).
Consider claim 17, Rosenberg, Lee and Lai teach all the limitations of claim 1. In addition, Lai teaches a prism in [0038].
Lai does not appear to specifically disclose a triangular prism. 
However, Wang teaches a fingerprint collection device in [0002] and further teaches a triangular prism in [0002] and figure 1. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a triangular prism in order to provide anti-environment light interference as suggested by Wang in [0002].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Lee, Lai and Wang as applied to claim 17 above, and further in view of Bierhuizen U.S. Patent No. 6,558,005 (hereinafter Bierhuizen).
Consider claim 18, Rosenberg, Lai and Wang teach all the limitations of claim 17. In addition, Wang teaches wherein the light adjustment piece is a triangular prism in [0002]. 
Wang does not appear to specifically disclose hollow prism
However, in a related field of endeavor, Bierhuizen teaches an optical structure for display in figure 2 and further teaches prism 31 may be a hollow prism in column 4, lines 1-5.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a hollow prism in order to meet design choices since Bierhuizen teaches prism 31 may be glass, synthetic material or hollow as desirable or needed as suggested in column 4, lines 1-5.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
On page 8, Applicant argues that “sensing a displacement of a user’s finger on a light-pervious plate of a mouse to generate a corresponding control signal, is completely different from finger recognition for screen unlocking, mobile payment.” The Office respectfully disagrees for the following reasons.
Examiner considers that sensing a finger is related to recognizing a finger. In addition, new reference, Lee explicitly teaches fingerprint recognition for authentication in figure 2b, [0007] and [0086].

On pages 8-9, Applicant argues that “the technical solution of Lai is not related to the technical solution of Rosenberg.” The Office respectfully disagrees for the following reasons.
Rosenberg, Lee (new reference) and Lai are related to each other since Rosenberg, Lee and Lai suggests optical sensing technology (Rosenberg’s column 5, lines 9-15; Lai’s figure 4; Lee’s [0086]).

On page 9, Applicant argues that “there is no teaching or suggestion about the volume of the optical trace detecting module of Lai would be significantly less than the volume of optical touch sensors in Rosenberg.” The Office respectfully disagrees for the following reasons.
Claim does not require a particular volume.

On page 9, Applicant argues that “Rosenberg and Lai, as a whole, provide no teaching or suggestion which would enable those skilled in the art to understand how apply the teaching in Lai.” The Office respectfully disagrees for the following reasons.
As mentioned above, Lai teaches that the optical trace detecting module disclosed in figure 4 utilizes a modular design of a single optical sensor combined with different types of incorporated light paths. Therefore, the optical trace detecting module can use many different sampling times of signals, and can use sensing beams having different wavelengths, so as to obtain the function of signal retrieving and displacement calculating of more than two signals. The volume of the optical trace detecting module is significantly reduced and the process is simplified, so the objectives of thinning, lowering the manufacturing cost, and improving the assembly are achieved as suggested by Lai in [0043].

On pages 9-10, Applicant argues that Lai does not recognize biometric information The Office respectfully disagrees for the following reasons.
Lee teaches fingerprint recognition in [0086].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. U.S. Patent Publication No. 2014/0355846 teaches a bi-directional OLED with fingerprint sensors in figure 10b. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621